


Exhibit 10.32


BOISE INC.
Restricted Stock Unit Award Agreement
Judith M. Lassa - 25,641 Restricted Stock Units
This Restricted Stock Unit Award (the “Award”) is made as of December 17, 2012
(the “Award Date”), by and between Boise Inc. (“Boise”) and the individual named
above (“you”) pursuant to the Boise Inc. Incentive and Performance Plan (the
“Plan”) and the following terms and conditions of this agreement (the
“Agreement”):
1.
Terms and Conditions; Definitions. This Award is subject to all the terms and
conditions of the Plan. All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan. If there is any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall control unless this Agreement expressly states that an exception to the
Plan is being made.

2.
Award. You are awarded the number of restricted stock units (“RSUs”) set out
above, at no cost to you, and an equal number of related dividend equivalents,
subject to the restrictions set forth in the Plan and this Agreement.

3.
Vesting. The Award is subject to the EBITDA Goal in Section 3.1 and to
time-based vesting restrictions, as follows: the entire Award shall vest on
March 16, 2015.

3.1
EBITDA Goal. On or before March 15, 2014, the Compensation Committee shall
determine whether the company achieved $100 million of EBITDA in the 2013 fiscal
year. If so, the performance goal shall be met, and RSUs shall vest based on the
terms of this Agreement. If not, all RSUs subject to this Award shall be
forfeited on March 15, 2014.

3.2
Definition of EBITDA. EBITDA means Boise's earnings before interest, taxes and
non-cash items such as depreciation, depletion and amortization, adjusted for
non-cash long-term compensation, calculated by Boise based on publicly-filed
financial information.

4.
Termination of Employment. If you terminate employment before March 16, 2015,
RSUs not vested at the time of your Termination of Employment will be treated as
follows:

4.1
If your Termination of Employment is a result of your death or total and
permanent disability, all RSUs remaining unvested at the time of your
Termination of Employment will vest as of the day after the date of termination.

4.2
If your Termination of Employment is a result of your retirement and it
constitutes a “separation from service” as defined pursuant to Internal Revenue
Code Section 409A and the regulations thereunder, you will receive a portion of
the unvested RSUs, calculated by multiplying the total number of RSUs subject to
this Award by a fraction which is the number of full months worked since the
Award Date over 27 months.

For purposes of this Section 4.2, “retirement” means Termination of Employment
at or after age 55 with at least 10 years of service with Boise, or Termination
of Employment at or after age 65.

1

--------------------------------------------------------------------------------




4.3
If your Termination of Employment is a direct result of (i) the sale or
permanent closure of any facility or operating unit of Boise, or a bona fide
curtailment, or a reduction in workforce, or (ii) a strategic transaction (e.g.,
a reorganization, sale, divestiture, or spin-off) involving an organizational
unit larger than a single location, in either case other than a Change in
Control and as determined by Boise in its sole discretion, you execute a
waiver/release in the form required by Boise, and the Termination of Employment
constitutes a “separation from service” as defined pursuant to Internal Revenue
Code Section 409A and the regulations thereunder, you will receive a portion of
the unvested RSUs calculated according to Section 4.2.

4.4
If (i) you have a written severance agreement between you and Boise Paper
Holdings, L.L.C. (or its successor under the terms of that agreement) specifying
certain benefits upon a “Qualifying Termination” (as that term is used in the
severance agreement), and (ii) your Termination of Employment occurs during the
term of that severance agreement, and (iii) your Termination of Employment is
not covered under either Section 4.2 or 4.3 above, but it is a “Qualifying
Termination” under that severance agreement, and (iv) the Termination of
Employment constitutes a “separation from service” as defined pursuant to
Internal Revenue Code Section 409A and the regulations thereunder, you will
receive a portion of the unvested RSUs calculated according to Section 4.2.

4.5
Upon your voluntary or involuntary Termination of Employment for any other
reason (including a Termination of Employment that is not a “separation from
service” as defined pursuant to Internal Revenue Code Section 409A and the
regulations thereunder), any unvested portion of the Award will be forfeited.

4.6
Any RSUs you receive under this Section 4 will vest and become payable as of the
day after the date of your Termination of Employment (or, in the case of a
Termination of Employment subject to Section 4.3 or 4.4, if execution of a
waiver/release is required, 30 days after the date of your Termination of
Employment, subject to the waiver/release becoming irrevocable by that date).
Any unvested RSUs remaining will be forfeited.

4.7
Section 162(m) Covered Employees. Notwithstanding the foregoing, if you are a
“covered employee” under the terms of Internal Revenue Code Section 162(m) and
the regulations thereunder for the tax year in which your Termination of
Employment occurs, the following vesting provisions will apply. Any RSUs you
receive under Section 4.1 will vest and become payable as of the day after the
date of your Termination of Employment. Your receipt of any RSUs under Section
4.2, 4.3, or 4.4 will be subject to the satisfaction of the EBITDA Goal in
Section 3.1. Any RSUs you receive under Section 4.2, 4.3, or 4.4 will vest as of
the later of the day after the date of your Termination of Employment or March
15, 2014, but only if the EBITDA Goal has been certified as met. Any unvested
RSUs remaining will be forfeited as of the later of the day after the date of
your Termination of Employment or March 15, 2014.

5.
Change in Control. If a Change in Control occurs prior to March 16, 2015, which
Change in Control constitutes a “change in the ownership of the corporation,” a
“change in effective control of the corporation,” or a “change in the ownership
of a substantial portion of the assets of the corporation,” as those terms are
defined pursuant to Section 409A of the Internal Revenue Code and the
regulations thereunder, this Award shall vest and become payable as of the date
of the Change in Control, except to the extent that a Replacement Award is
provided to you, as described in Section 22 of the Plan.

6.
No Transfer. The RSUs awarded pursuant to this Agreement cannot be sold,
assigned, pledged, hypothecated, transferred, or otherwise encumbered prior to
vesting. Any attempt to transfer your rights in the awarded RSUs prior to
vesting will result in the immediate forfeiture of the awarded RSUs.

7.
Voting Rights. With respect to the awarded RSUs, you are not a shareholder and
do not have any voting rights.


2

--------------------------------------------------------------------------------




8.
Payment. Vested RSUs will be paid to you in whole shares of Stock. If the
vesting calculation results in a fractional number of RSUs, the number of RSUs
vesting at that time shall be rounded down to the next whole number. No
fractional shares shall be issued.

8.1.
Time of Payment. The designated payment date for purposes of Section 409A of the
Internal Revenue Code and the regulations thereunder shall be the indicated
vesting date for RSUs vesting pursuant to Section 3, and shall be the day after
the date of Termination of Employment for RSUs vesting pursuant to Section 4
(or, for RSUs subject to the provisions of Section 4.7, March 15, 2014, if
later). Delivery of shares pursuant to this Agreement shall be made as soon as
practicable following vesting and in any case by the later of December 31st of
the calendar year in which such vesting occurs or the 15th day of the third
calendar month following the designated payment date.

8.2.
Delay for “Specified Employees.” To the extent required to comply with Section
409A of the Internal Revenue Code and the regulations thereunder, if you are a
“specified employee” (within the meaning of Internal Revenue Code
Section 409A(a)(2)(B)), notwithstanding Section 8.1, you shall not receive any
payment pursuant to Section 4 within six months after the date of your
Termination of Employment, provided that if your Termination of Employment is
due to death, this delay shall not apply. Amounts otherwise payable within six
months after the date of your Termination of Employment shall be paid on the
date that is six months and one day after the date of your Termination of
Employment, or, if such date is not a business day, the next business day
following such date. No interest shall accrue during the six month period.

8.3.
Dividend Equivalent RSUs. If dividends are declared on Stock during the Award
Period, upon vesting of the Award, you shall be entitled to receive a number of
dividend equivalent RSUs determined by (i) multiplying the number of RSUs
outstanding on each dividend payment date by the dividend per share of Stock to
determine the dividend equivalent amount for each dividend payment date;
and (ii) dividing the amount determined in (i) by the Fair Market Value of a
share of Stock on the applicable vesting date to determine the number of
dividend equivalent RSUs. Dividend equivalent RSUs shall be paid at the same
time, in the same manner, and subject to the same vesting and other requirements
and restrictions as the RSUs to which they relate.

9.
Clawback. Notwithstanding the vesting and payment terms above, this Award is
subject to any compensation recovery (clawback) policy in effect at the time of
vesting and/or payment.

Boise Inc.
By: /s/ Virginia Aulin
Name: Virginia Aulin
Title: Vice President, Human Resources and Corporate Affairs



3